Exhibit 10.3

THE HOME DEPOT, INC.

NONEMPLOYEE DIRECTORS’ DEFERRED

STOCK COMPENSATION PLAN

As Amended and Restated

Effective January 1, 2008


--------------------------------------------------------------------------------


THE HOME DEPOT, INC.

NONEMPLOYEE DIRECTORS’ DEFERRED

STOCK COMPENSATION PLAN

Table of Contents

 

 

 

Page

Article I INTRODUCTION

 

1

1.1

 

Establishment

 

1

1.2

 

Purpose

 

1

Article II DEFINITIONS

 

1

2.1

 

“Board”

 

1

2.2

 

“Code”

 

1

2.3

 

“Committee”

 

1

2.4

 

“Company”

 

1

2.5

 

“Deferral Date”

 

1

2.6

 

“Deferral Election”

 

1

2.7

 

“Director”

 

1

2.8

 

“Effective Date”

 

1

2.9

 

“Fair Market Value”

 

1

2.10

 

“Fees”

 

2

2.11

 

“Nonemployee Director”

 

2

2.12

 

“Non-Section 409A Account”

 

2

2.13

 

“Participant”

 

2

2.14

 

“Secretary”

 

2

2.15

 

“Section 409A Account”

 

2

2.16

 

“Shares”

 

2

2.17

 

“Stock Units”

 

2

2.18

 

“Stock Unit Account”

 

2

2.19

 

“Termination of Service”

 

2

Article III SHARES AVAILABLE UNDER THE PLAN

 

2

Article IV ELIGIBILITY

 

3

Article V DEFERRAL ELECTIONS IN LIEU OF CASH PAYMENTS

 

3

5.1

 

Timing of Election

 

3

5.2

 

Effect and Duration of Election

 

3

5.3

 

Form of Election

 

3

5.4

 

Establishment of Stock Unit Account

 

3

5.5

 

Crediting of Dividend Equivalents

 

4

Article VI SETTLEMENT OF STOCK UNITS

 

4

6.1

 

Timing of Payment

 

4

6.2

 

Payment Options

 

4

6.3

 

Payment Upon Death of a Participant

 

5

 


--------------------------------------------------------------------------------


 

Article VII ADMINISTRATION

 

5

Article VIII UNFUNDED STATUS

 

5

8.1

 

General

 

5

8.2

 

Trust

 

5

Article IX DESIGNATION OF BENEFICIARY

 

5

Article X ADJUSTMENT PROVISIONS

 

6

Article XI GENERAL PROVISIONS

 

6

11.1

 

No Stockholder Rights Conferred

 

6

11.2

 

Plan Amendment

 

6

11.3

 

Plan Termination

 

6

11.4

 

Compliance With Laws And Obligations

 

6

11.5

 

Limitations on Transferability

 

6

11.6

 

Limitations of Actions

 

7

11.7

 

Governing Law

 

7

 


--------------------------------------------------------------------------------



ARTICLE I
INTRODUCTION


1.1           ESTABLISHMENT.  THE HOME DEPOT, INC. (THE “COMPANY”) HAS
ESTABLISHED THE HOME DEPOT, INC. NONEMPLOYEE DIRECTORS’ DEFERRED STOCK
COMPENSATION PLAN (THE “PLAN”) FOR THOSE DIRECTORS OF THE COMPANY WHO ARE NOT
EMPLOYEES OF THE COMPANY.  THE PLAN ALLOWS NONEMPLOYEE DIRECTORS TO DEFER THE
RECEIPT OF CASH COMPENSATION AND TO RECEIVE SUCH DEFERRED COMPENSATION IN THE
FORM OF SHARES OF COMMON STOCK OF THE COMPANY.


1.2           PURPOSE.  THE PLAN IS INTENDED TO ADVANCE THE INTERESTS OF THE
COMPANY AND ITS STOCKHOLDERS BY PROVIDING A MEANS TO ATTRACT AND RETAIN
QUALIFIED PERSONS TO SERVE AS NONEMPLOYEE DIRECTORS AND TO PROMOTE OWNERSHIP BY
NONEMPLOYEE DIRECTORS OF A GREATER PROPRIETARY INTEREST IN THE COMPANY, THEREBY
ALIGNING SUCH DIRECTORS’ INTERESTS MORE CLOSELY WITH THE INTERESTS OF
STOCKHOLDERS OF THE COMPANY.


ARTICLE II
DEFINITIONS


2.1           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


2.2           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


2.3           “COMMITTEE”MEANS THE BOARD OR A COMMITTEE APPOINTED TO ADMINISTER
THE PLAN UNDER ARTICLE IV.


2.4           “COMPANY” MEANS THE HOME DEPOT, INC., A DELAWARE CORPORATION, OR
ANY SUCCESSOR THERETO.


2.5           “DEFERRAL DATE” MEANS THE DATE ON WHICH A NONEMPLOYEE DIRECTOR
DEFERS FEES UNDER THE PLAN.


2.6           “DEFERRAL ELECTION” MEANS A WRITTEN ELECTION TO DEFER FEES UNDER
THE PLAN.


2.7           “DIRECTOR” MEANS ANY INDIVIDUAL WHO IS A MEMBER OF THE BOARD.


2.8           “EFFECTIVE DATE” MEANS JANUARY 1, 2008, THE EFFECTIVE DATE OF THE
AMENDMENT AND RESTATEMENT OF THE PLAN.


2.9           “FAIR MARKET VALUE” MEANS THE CLOSING PRICE FOR THE SHARES
REPORTED ON A CONSOLIDATED BASIS ON THE NEW YORK STOCK EXCHANGE ON THE RELEVANT
DATE OR, IF THERE WERE NO SALES ON SUCH DATE, THE CLOSING PRICE ON THE NEAREST
PRECEDING DATE ON WHICH SALES OCCURRED.

1


--------------------------------------------------------------------------------



2.10         “FEES” MEANS ALL OR PART OF ANY RETAINER OR MEETING FEES PAYABLE IN
CASH TO A NONEMPLOYEE DIRECTOR IN HIS OR HER CAPACITY AS A DIRECTOR.  FEES SHALL
NOT INCLUDE ANY EXPENSES PAID DIRECTLY OR THROUGH REIMBURSEMENT.


2.11         “NONEMPLOYEE DIRECTOR” MEANS A DIRECTOR WHO IS NOT AN EMPLOYEE OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES.  FOR PURPOSES OF THE PLAN,
AN EMPLOYEE IS AN INDIVIDUAL WHOSE WAGES ARE SUBJECT TO THE WITHHOLDING OF
FEDERAL INCOME TAX UNDER CODE SECTION 3401.


2.12         “NON-SECTION 409A ACCOUNT” MEANS THE PORTION OF A PARTICIPANT’S
STOCK UNIT ACCOUNT THAT WAS EARNED AND VESTED, WITHIN THE MEANING OF CODE
SECTION 409A, AS OF DECEMBER 31, 2004, AND IS THEREFORE NOT SUBJECT TO CODE
SECTION 409A.


2.13         “PARTICIPANT” MEANS A NONEMPLOYEE DIRECTOR WHO DEFERS FEES UNDER
ARTICLE V OF THE PLAN.


2.14         “SECRETARY” MEANS THE SECRETARY OR ANY ASSISTANT SECRETARY OF THE
COMPANY.


2.15         “SECTION 409A ACCOUNT” MEANS THE PORTION OF A PARTICIPANT’S STOCK
UNIT ACCOUNT THAT WAS NOT EARNED AND VESTED, WITHIN THE MEANING OF CODE SECTION
409A, AS OF DECEMBER 31, 2004.


2.16         “SHARES” MEANS SHARES OF THE COMMON STOCK OF THE COMPANY, PAR VALUE
$.05 PER SHARE.


2.17         “STOCK UNITS” MEANS THE CREDITS TO A PARTICIPANT’S STOCK UNIT
ACCOUNT UNDER ARTICLE V OF THE PLAN, EACH OF WHICH REPRESENTS THE RIGHT TO
RECEIVE ONE SHARE UPON SETTLEMENT OF THE STOCK UNIT ACCOUNT.


2.18         “STOCK UNIT ACCOUNT” MEANS THE BOOKKEEPING ACCOUNT ESTABLISHED BY
THE COMPANY PURSUANT TO SECTION 5.4.


2.19         “TERMINATION OF SERVICE” MEANS TERMINATION OF SERVICE AS A DIRECTOR
FOR ANY REASON OTHER THAN DEATH; PROVIDED, HOWEVER, THAT WITH RESPECT TO A
PARTICIPANT’S SECTION 409A ACCOUNT, TERMINATION OF SERVICE SHALL HAVE THE SAME
MEANING GIVEN THE TERM “SEPARATION FROM SERVICE” UNDER CODE SECTION 409A AND
TREAS. REG. §1.409A-1(H).


ARTICLE III
SHARES AVAILABLE UNDER THE PLAN

As of the original effective date of the Plan, the maximum number of Shares
approved for distribution in settlement of Stock Unit Accounts under the Plan
was 500,000 Shares, subject to adjustment as provided in Article X.  Such Shares
may include authorized but unissued Shares, treasury shares or Shares that have
been reacquired by the Company.

2


--------------------------------------------------------------------------------



ARTICLE IV
ELIGIBILITY

Each person who is a Nonemployee Director shall be eligible to defer Fees in
accordance with Article V of the Plan.  If any Nonemployee Director subsequently
becomes an employee of the Company or any of its subsidiaries, but does not
incur a Termination of Service, such Director shall continue as a Participant
with respect to Fees previously deferred, but shall cease eligibility with
respect to all future Fees, if any, earned while an employee.


ARTICLE V
DEFERRAL ELECTIONS IN LIEU OF CASH PAYMENTS


5.1           TIMING OF ELECTION.  EACH NONEMPLOYEE DIRECTOR MAY MAKE A DEFERRAL
ELECTION ON OR BEFORE THE LAST DAY OF A CALENDAR YEAR TO DEFER FEES WITH RESPECT
TO SERVICES PERFORMED (OR PERFORMED IN PART) DURING THE NEXT FOLLOWING CALENDAR
YEAR.  IN ADDITION, ANY PERSON WHO IS FIRST APPOINTED A NONEMPLOYEE DIRECTOR ON
OR AFTER THE EFFECTIVE DATE MAY, WITHIN 30 DAYS AFTER THE DATE HE FIRST BECOMES
A NONEMPLOYEE DIRECTOR, MAKE A DEFERRAL ELECTION WITH RESPECT TO FEES FOR
SERVICES PERFORMED AFTER THE DATE OF THE DEFERRAL ELECTION.  A NONEMPLOYEE
DIRECTOR WHO DOES NOT MAKE A DEFERRAL ELECTION WHEN FIRST ELIGIBLE TO DO SO MAY
MAKE A DEFERRAL ELECTION AT ANY TIME BEFORE THE FIRST DAY OF ANY SUBSEQUENT
CALENDAR YEAR TO BE EFFECTIVE FOR FEES FOR SERVICES PERFORMED IN SUCH SUBSEQUENT
CALENDAR YEAR.


5.2           EFFECT AND DURATION OF ELECTION.  A DEFERRAL ELECTION SHALL APPLY
TO FEES PAYABLE WITH RESPECT TO SERVICES PERFORMED AFTER THE DATE SUCH ELECTION
IS MADE AND SHALL BE DEEMED TO BE CONTINUING AND APPLICABLE TO ALL FEES PAYABLE
IN SUBSEQUENT CALENDAR YEARS, UNLESS THE PARTICIPANT REVOKES OR MODIFIES SUCH
ELECTION BY FILING A NEW ELECTION FORM BEFORE THE FIRST DAY OF ANY SUBSEQUENT
CALENDAR YEAR, EFFECTIVE FOR ALL FEES FOR SERVICES PERFORMED ON OR AFTER THE
FIRST DAY OF SUCH CALENDAR YEAR.  EXCEPT AS PERMITTED UNDER CODE SECTION 409A,
DEFERRAL ELECTIONS SHALL BE IRREVOCABLE DURING THE CALENDAR YEAR WITH RESPECT TO
WHICH THE DEFERRAL ELECTION IS MADE.


5.3           FORM OF ELECTION.  A DEFERRAL ELECTION SHALL BE MADE IN A MANNER
SATISFACTORY TO THE COMMITTEE IN ACCORDANCE WITH THE REQUIREMENTS OF CODE
SECTION 409A.  GENERALLY, A DEFERRAL ELECTION SHALL BE MADE BY COMPLETING AND
FILING THE SPECIFIED ELECTION FORM WITH THE SECRETARY OR HIS OR HER DESIGNEE
WITHIN THE PERIOD DESCRIBED IN SECTION 5.1 OR SECTION 5.2.


5.4           ESTABLISHMENT OF STOCK UNIT ACCOUNT.  THE COMPANY SHALL ESTABLISH
A STOCK UNIT ACCOUNT FOR EACH PARTICIPANT.  ALL FEES DEFERRED PURSUANT TO THIS
ARTICLE V SHALL BE CREDITED TO THE PARTICIPANT’S STOCK UNIT ACCOUNT AS OF THE
DEFERRAL DATE AND CONVERTED TO STOCK UNITS.  THE NUMBER OF STOCK UNITS CREDITED
TO A PARTICIPANT’S STOCK UNIT ACCOUNT AS OF A DEFERRAL DATE SHALL EQUAL THE
AMOUNT OF THE DEFERRED FEES DIVIDED BY THE FAIR MARKET VALUE OF A SHARE ON SUCH
DEFERRAL DATE, WITH FRACTIONAL UNITS CALCULATED TO THREE DECIMAL PLACES. 
FRACTIONAL STOCK UNITS SHALL BE CREDITED CUMULATIVELY, BUT ANY FRACTIONAL STOCK
UNIT IN A PARTICIPANT’S STOCK UNIT ACCOUNT AT THE TIME OF A DISTRIBUTION UNDER
ARTICLE VI SHALL BE CONVERTED INTO CASH EQUAL TO THE FAIR MARKET VALUE OF A
CORRESPONDING FRACTIONAL SHARE ON THE DATE OF DISTRIBUTION.

3


--------------------------------------------------------------------------------



5.5           CREDITING OF DIVIDEND EQUIVALENTS.  AS OF EACH DIVIDEND PAYMENT
DATE WITH RESPECT TO SHARES, EACH PARTICIPANT SHALL HAVE CREDITED TO HIS OR HER
STOCK UNIT ACCOUNT A DOLLAR AMOUNT EQUAL TO THE AMOUNT OF CASH DIVIDENDS THAT
WOULD HAVE BEEN PAID ON THE NUMBER OF SHARES EQUAL TO THE NUMBER OF STOCK UNITS
CREDITED TO THE PARTICIPANT’S STOCK UNIT ACCOUNT AS OF THE CLOSE OF BUSINESS ON
THE RECORD DATE FOR SUCH DIVIDEND.  SUCH DOLLAR AMOUNT SHALL THEN BE CONVERTED
INTO A NUMBER OF STOCK UNITS EQUAL TO THE NUMBER OF WHOLE AND FRACTIONAL SHARES
THAT COULD HAVE BEEN PURCHASED WITH SUCH DOLLAR AMOUNT AT FAIR MARKET VALUE ON
THE DIVIDEND PAYMENT DATE.


ARTICLE VI
SETTLEMENT OF STOCK UNITS


6.1           TIMING OF PAYMENT.


(A)           SECTION 409A ACCOUNTS.  A PARTICIPANT’S SECTION 409A ACCOUNT SHALL
IN ALL EVENTS BE DISTRIBUTED OR BEGIN TO BE DISTRIBUTED ON THE FIRST DAY OF THE
SECOND CALENDAR MONTH IMMEDIATELY FOLLOWING THE MONTH IN WHICH THE PARTICIPANT
INCURS A TERMINATION OF SERVICE.


(B)           NON-SECTION 409A ACCOUNTS.  A PARTICIPANT SHALL RECEIVE OR BEGIN
RECEIVING A DISTRIBUTION OF HIS OR HER NON-SECTION 409A ACCOUNT EITHER (I) ON OR
AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER THE FIRST DAY OF THE SECOND CALENDAR
MONTH IMMEDIATELY FOLLOWING THE MONTH IN WHICH THE PARTICIPANT INCURS A
TERMINATION OF SERVICE, OR (II) IF THE PARTICIPANT HAS MADE AN ELECTION TO DEFER
PAYMENT IN ACCORDANCE WITH THIS SECTION, ON OR AS SOON AS ADMINISTRATIVELY
FEASIBLE AFTER JANUARY 1 OF THE YEAR IMMEDIATELY FOLLOWING THE DATE ON WHICH THE
PARTICIPANT INCURS A TERMINATION OF SERVICE.  A PARTICIPANT MUST DELIVER AN
ELECTION TO DEFER THE DISTRIBUTION OR COMMENCEMENT OF DISTRIBUTION OF HIS OR HER
NON-SECTION 409A ACCOUNT TO THE SECRETARY OR THE SECRETARY’S DESIGNEE AT LEAST 5
MONTHS BEFORE THE DATE ON WHICH THE PARTICIPANT INCURS A TERMINATION OF SERVICE.


6.2           PAYMENT OPTIONS.


(A)           FORMS OF DISTRIBUTION.  A DEFERRAL ELECTION FILED UNDER ARTICLE V
SHALL SPECIFY WHETHER THE PARTICIPANT’S STOCK UNIT ACCOUNT SUBJECT TO SUCH
DEFERRAL ELECTION IS TO BE SETTLED BY DELIVERING TO THE PARTICIPANT THE NUMBER
OF SHARES EQUAL TO THE NUMBER OF WHOLE STOCK UNITS THEN CREDITED TO THE
PARTICIPANT’S STOCK UNIT ACCOUNT, IN EITHER (I) A LUMP SUM, OR
(II) SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS OVER A PERIOD NOT TO EXCEED 5
YEARS.  ANY FRACTIONAL STOCK UNIT CREDITED TO A PARTICIPANT’S STOCK UNIT ACCOUNT
AT THE TIME OF A DISTRIBUTION SHALL BE PAID IN CASH AT THE TIME OF SUCH
DISTRIBUTION.


(B)           MODIFICATIONS.  A PARTICIPANT MAY NOT CHANGE THE MANNER IN WHICH
THE PARTICIPANT HAS ELECTED THAT HIS OR HER SECTION 409A ACCOUNT IS TO BE
DISTRIBUTED.  A PARTICIPANT MAY CHANGE THE MANNER IN WHICH HIS OR HER
NON-SECTION 409A ACCOUNT IS DISTRIBUTED BY DELIVERING A NEW ELECTION FORM TO THE
SECRETARY OR THE SECRETARY’S DESIGNEE AT LEAST 5 MONTHS BEFORE THE DATE ON WHICH
THE PARTICIPANT INCURS A TERMINATION OF SERVICE.

4


--------------------------------------------------------------------------------



6.3           PAYMENT UPON DEATH OF A PARTICIPANT.  IF A PARTICIPANT DIES BEFORE
THE ENTIRE BALANCE OF HIS OR HER STOCK UNIT ACCOUNT HAS BEEN DISTRIBUTED, THE
BALANCE OF THE PARTICIPANT’S STOCK UNIT ACCOUNT SHALL BE PAID TO THE BENEFICIARY
DESIGNATED BY THE PARTICIPANT UNDER ARTICLE IX.  SUCH PAYMENT SHALL BE MADE IN A
LUMP SUM AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER THE PARTICIPANT’S DEATH,
PROVIDED THAT THE PARTICIPANT’S SECTION 409A ACCOUNT SHALL BE DISTRIBUTED ON THE
FIRST DAY OF THE SECOND CALENDAR MONTH IMMEDIATELY FOLLOWING THE MONTH IN WHICH
THE PARTICIPANT DIES.


ARTICLE VII
ADMINISTRATION

The Plan shall be administered by the Board or such other committee as may be
designated by the Board.  The Committee shall have the complete and final
discretionary authority to determine the benefits to which any Participant or
beneficiary may be entitled, to make factual findings with respect to claims for
benefits, and to make all other determinations it deems necessary or advisable
for administering the Plan, subject to the express provisions of the Plan. 
Notwithstanding the foregoing, no Director who is a Participant under the Plan
shall participate in any determination relating solely or primarily to his or
her own Shares, Stock Units or Stock Unit Account.


ARTICLE VIII
UNFUNDED STATUS


8.1           GENERAL.  THE INTEREST OF EACH PARTICIPANT IN ANY FEES DEFERRED
UNDER THE PLAN (AND ANY STOCK UNITS OR STOCK UNIT ACCOUNT RELATING THERETO)
SHALL BE THAT OF A GENERAL CREDITOR OF THE COMPANY.  STOCK UNIT ACCOUNTS, AND
STOCK UNITS CREDITED THERETO, SHALL AT ALL TIMES BE MAINTAINED BY THE COMPANY AS
BOOKKEEPING ENTRIES EVIDENCING UNFUNDED AND UNSECURED GENERAL OBLIGATIONS OF THE
COMPANY.  EXCEPT AS PROVIDED IN SECTION 8.2, NO MONEY OR OTHER ASSETS SHALL BE
SET ASIDE FOR ANY PARTICIPANT.


8.2           TRUST.  TO THE EXTENT DETERMINED BY THE BOARD, THE COMPANY MAY
TRANSFER FUNDS NECESSARY TO FUND ALL OR PART OF THE PAYMENTS UNDER THE PLAN TO A
TRUST; PROVIDED, THE ASSETS HELD IN SUCH TRUST SHALL REMAIN AT ALL TIMES SUBJECT
TO THE CLAIMS OF THE GENERAL CREDITORS OF THE COMPANY.  NO PARTICIPANT OR
BENEFICIARY SHALL HAVE ANY INTEREST IN THE ASSETS HELD IN SUCH TRUST OR IN THE
GENERAL ASSETS OF THE COMPANY OTHER THAN AS A GENERAL, UNSECURED CREDITOR. 
ACCORDINGLY, THE COMPANY SHALL NOT GRANT A SECURITY INTEREST IN THE ASSETS HELD
BY THE TRUST IN FAVOR OF ANY PARTICIPANT, BENEFICIARY OR CREDITOR.


ARTICLE IX
DESIGNATION OF BENEFICIARY

Each Participant may designate, on a form provided by the Committee, one or more
beneficiaries to receive payment of the Participant’s Stock Unit Account in the
event of such Participant’s death.  The Company may rely upon the beneficiary
designation last filed with the Committee, provided that such form was executed
by the Participant or his or her legal representative and filed with the
Committee prior to the Participant’s death.  If a Participant has not designated
a

5


--------------------------------------------------------------------------------


beneficiary, or if the designated beneficiary is not surviving when a payment is
to be made to such person under the Plan, the beneficiary with respect to such
payment shall be the Participant’s surviving spouse, or if there is no surviving
spouse, the Participant’s estate.


ARTICLE X
ADJUSTMENT PROVISIONS

In the event any recapitalization, reorganization, merger, consolidation,
spin-off, combination, repurchase, exchange of shares or other securities of the
Company, stock split or reverse split, or similar corporate transaction or event
affects Shares such that an adjustment is determined by the Board or Committee
to be appropriate to prevent dilution or enlargement of Participants’ rights
under the Plan, then the Board or Committee shall, in a manner that is
proportionate to the change to the Shares and is otherwise equitable, adjust the
number or kind of Shares to be delivered upon settlement of Stock Unit Accounts
under Article VI.


ARTICLE XI
GENERAL PROVISIONS


11.1         NO STOCKHOLDER RIGHTS CONFERRED.  NOTHING CONTAINED IN THE PLAN
WILL CONFER UPON ANY PARTICIPANT OR BENEFICIARY ANY RIGHTS OF A STOCKHOLDER OF
THE COMPANY, UNLESS AND UNTIL SHARES ARE IN FACT ISSUED OR TRANSFERRED TO SUCH
PARTICIPANT OR BENEFICIARY IN ACCORDANCE WITH ARTICLE VI.


11.2         PLAN AMENDMENT.  THE BOARD MAY AMEND, ALTER, SUSPEND, DISCONTINUE,
EXTEND, OR TERMINATE THE PLAN WITHOUT THE CONSENT OF STOCKHOLDERS OR
PARTICIPANTS; PROVIDED, NO ACTION TAKEN WITHOUT THE CONSENT OF AN AFFECTED
PARTICIPANT MAY MATERIALLY IMPAIR THE RIGHTS OF SUCH PARTICIPANT WITH RESPECT TO
ANY STOCK UNITS CREDITED TO HIS OR HER STOCK UNIT ACCOUNT AT THE TIME OF SUCH
CHANGE OR TERMINATION.


11.3         PLAN TERMINATION.  UNLESS EARLIER TERMINATED BY ACTION OF THE
BOARD, THE PLAN WILL REMAIN IN EFFECT UNTIL SUCH TIME AS NO SHARES REMAIN
AVAILABLE FOR DELIVERY UNDER THE PLAN AND THE COMPANY HAS NO FURTHER RIGHTS OR
OBLIGATIONS UNDER THE PLAN.


11.4         COMPLIANCE WITH LAWS AND OBLIGATIONS.  THE COMPANY WILL NOT BE
OBLIGATED TO ISSUE OR DELIVER SHARES IN CONNECTION WITH THE PLAN IN A
TRANSACTION SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY OTHER FEDERAL OR STATE SECURITIES LAW, ANY REQUIREMENT
UNDER ANY LISTING AGREEMENT BETWEEN THE COMPANY AND ANY NATIONAL SECURITIES
EXCHANGE OR AUTOMATED QUOTATION SYSTEM OR ANY OTHER LAWS, REGULATIONS, OR
CONTRACTUAL OBLIGATIONS OF THE COMPANY, UNTIL THE COMPANY IS SATISFIED THAT SUCH
LAWS, REGULATIONS AND OTHER OBLIGATIONS OF THE COMPANY HAVE BEEN COMPLIED WITH
IN FULL.  CERTIFICATES REPRESENTING SHARES DELIVERED UNDER THE PLAN WILL BE
SUBJECT TO SUCH RESTRICTIONS AS MAY BE APPLICABLE UNDER SUCH LAWS, REGULATIONS
AND OTHER OBLIGATIONS OF THE COMPANY.


11.5         LIMITATIONS ON TRANSFERABILITY.  STOCK UNITS AND ANY OTHER RIGHT
UNDER THE PLAN WILL NOT BE TRANSFERABLE BY DESCENT AND DISTRIBUTION (OR TO A
DESIGNATED BENEFICIARY IN THE EVENT OF A

6


--------------------------------------------------------------------------------



PARTICIPANT’S DEATH).  STOCK UNITS AND OTHER RIGHTS UNDER THE PLAN MAY NOT BE
PLEDGED, MORTGAGED, HYPOTHECATED OR OTHERWISE ENCUMBERED, AND SHALL NOT BE
SUBJECT TO THE CLAIMS OF CREDITORS OF ANY PARTICIPANT.


11.6         LIMITATIONS OF ACTIONS.  ANY LAWSUIT WITH RESPECT TO ANY BENEFIT
PAYABLE OR OTHER MATTER ARISING OUT OF OR RELATING TO THE PLAN MUST BE FILED NO
LATER THAN ONE (1) YEAR AFTER THE TIME THE CLAIM ARISES OR BE FOREVER BARRED.


11.7         GOVERNING LAW.  THE VALIDITY, CONSTRUCTION AND EFFECT OF THE PLAN
AND ANY AGREEMENT HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE STATE OF
GEORGIA.

11.8         Code §409A.  The plan is intended to comply with the applicable
requirements of Code Section 409A with respect to a Participant’s Section 409A
Account hereunder, and shall be interpreted and administered to the extent
possible in a manner consistent with the foregoing statement of intent.

*** *** *** *** *** ***

7


--------------------------------------------------------------------------------